Citation Nr: 0126639	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-15 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the loss of 
procreation, claimed as a residual of service-connected left 
scrotal abscess scar due to Escherichia Coli.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a compensable disability rating for 
residuals of a left scrotal abscess scar due to Escherichia 
Coli.  

4.  Entitlement to an increased disability rating for 
residuals of a fracture of the right malleolus, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974 and from September 1974 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The RO has described the veteran's claim for service 
connection for loss of procreation, as involving the question 
of whether he has submitted new and material evidence to 
reopen that claim.  The record reflects that service 
connection for loss of procreation was denied in a September 
1999.  In October 1999, the veteran submitted a statement 
which the Board construes as a notice of disagreement with 
that decision.  A statement of the case was issued in January 
2000, and a substantive appeal was received later that month.  
The Board therefore, concludes that the veteran's initial 
claim for service connection did not become final, and that 
new and material evidence is not required to reopen the 
claim.  The veteran is not prejudiced because he has made 
arguments on the merits of his claim throughout the appeal 
period, and he has been furnished with the laws and 
regulations regarding service connection on the merits.  He 
was also afforded a hearing where he made arguments based on 
the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In August 2001, the veteran testified at a personal hearing 
held at the RO in Montgomery, Alabama, before the undersigned 
Member of the Board.  During the hearing, he withdrew the 
issues of entitlement to service conation for herpes simplex, 
diabetes mellitus and lipoma of the posterior aspect of the 
neck.  As the Board has not yet rendered a final decision in 
regard to those issues, they are properly withdrawn and are 
not for adjudication by the Board.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.204 (2001).  

Also, during the hearing, the veteran submitted additional 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence, and the evidence was associated with the 
claims file in connection with the veteran's appeal.  See 
38 C.F.R. § 20.1304(c) (2001).  



FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
or symptoms of loss of procreation and sexual dysfunction is 
unrelated to service, including a service-connected disease 
or disability.  


CONCLUSION OF LAW

Loss of procreation, claimed as a residual of left scrotal 
abscess scar due to Escherichia Coli, was not incurred in or 
aggravated by active duty service nor was loss of procreation 
due to or proximately caused by left scrotal abscess scar.  
38 U.S.C.A. §§ 1110, 1113, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.310(a) (2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the September 1998, March 
1999, and January 2000, statements of the case, together with 
a letter from the RO informing him of the evidence needed to 
well ground his claim also provided the veteran with 
information as to the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  

As will be discussed below, there is no competent evidence of 
a diagnosis of loss of procreation or symptoms of a loss of 
procreation.  There has been a current assessment of sexual 
dysfunction, but there is competent medical opinion that this 
symptom is unrelated to the abscess.  Therefore, another 
examination is unnecessary.  38 U.S.C.A. § 5103A(d).  VA 
medical records were obtained and associated with the claims 
folder.  No further assistance is necessary to comply with 
the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  
 
I.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Hickson v. West, 12 Vet. App. 247, 
253 (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection for the degree of aggravation to a 
nonservice-connected disorder that is proximately due to or 
the result of a service-connected disorder.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Under such 
circumstances, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.  

A.  Loss of Procreation

The veteran maintains, in correspondence and in testimony he 
presented at his personal hearing, that, due to his numerous 
scrotal abscesses, he has lost his ability for procreation.

The veteran's service medical records show that in May 1973 
he underwent an incision and drainage of left scrotal 
abscess.  He tolerated the procedure well.  At separation 
from service, there was a scar in the scrotal area.  However, 
no where in the service medical records is there any 
indication of the veteran's inability to procreate due to the 
left scrotal abscess or residuals thereof.  

The veteran's private outpatient treatment records show that 
he was seen in the emergency room for excision of a 
perirectal abscess in August 1994.  In April 1999, he 
underwent excision of an abscess on his left inner thigh.  

The veteran's VA outpatient treatment records for December 
1993 to February 1998 reflect treatment for numerous 
disorders, including uncontrolled diabetes mellitus.  In 
December 1997, he had a cystic-appearing mass located at the 
right supra-pubic area, which had been present at least 
three-to-four months.  The plan was to have the cyst excised 
as an outpatient in February 1998, which was completed as 
planned.  Pathology report showed epidermal inclusive cyst.  

The veteran's February 1998 VA examination report noted the 
recent excision of the above-mentioned cyst.  By history, the 
examiner noted that the veteran had noninsulin diabetes 
mellitus and hypertension.  He was taking prescribed anti-
hypertension medication.  During the examination, a left 
scrotal scar was noted, as well as a suprapubic recently 
sutured incision.  Scrotal contents were normal.  The 
diagnoses included essential hypertension, noninsulin 
dependent diabetes mellitus, and suprapubic cyst, status post 
excision.  

The veteran's VA outpatient treatment records for March 1998 
to August 1999 show that he was seen in the diabetes clinic 
pursuant to his noninsulin dependent diabetes mellitus and 
hypertension.  He admitted being non-compliant with his 
dietary and medication treatment plans.  He complained of a 
low sperm count.  Fundoscopic examination findings and 
previous laboratory results were discussed with the veteran 
and he agreed to commit himself to following his dietary and 
medication program.  

In March 1999, he complained that he was having some problem 
with sexual functions.  The diagnoses were diabetes mellitus, 
Type II, hypertension, improved, hypercholesterolemia, and 
sexual dysfunction.  The report notes that the examiner 
explained to the veteran the possible effects that his 
present disease processes can have on sexual function.  
Subsequent outpatient treatment records show he was taking 
insulin for diabetes mellitus.  

Although the veteran maintains that he suffers from a loss of 
procreation as a residual of his service-connected left 
scrotal scar, no medical evidence or medical opinion has been 
offered that the veteran's loss of procreation is associated 
with his service-connected left scrotal scar due to 
Escherichia Coli.  Rather, the only medical opinion of record 
has associated his claimed sexual dysfunction with other non-
service-connected disabilities.  There have been no competent 
medical reports of a loss of procreation.  

As the veteran is a lay person without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter (here, medical causation); hence, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. app. 609, 611 
(1992).  

Given the medical evidence and medical opinions expressed, 
the Board finds that the weight of the evidence is to the 
effect that the veteran does not have loss of procreation as 
a residual of his service-connected left scrotal abscess 
scar.  In reaching this conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim on this issue, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  


ORDER

Service connection for the loss of procreation, claimed as a 
residual of service-connected left scrotal abscess scar due 
to Escherichia Coli, is denied.  


REMAND

Under the VCAA, VA will provide an examination when there is 
competent evidence of a current disability or symptoms, 
evidence that the disability or symptoms may be related to 
service, and the evidence is insufficient to decide the 
claim.  38 U.S.C.A. § 5103A(d).

The veteran contends that he was found to have hypertension 
during service while being treated for a venereal disease.  
The service medical records show that on one occasion when 
being treated for such a disease, his blood pressure was 
160/90.  On other occasions during service his blood pressure 
was reported as not elevated.  A dental history completed by 
the veteran during survey shows that he reported a history of 
elevated blood pressure.  Current VA outpatient treatment 
records show findings of hypertension.  The record is 
insufficient to decide this claim because there is no 
competent opinion as to whether the current hypertension is 
related to the findings in service.

The veteran's most recent VA examination was in February 
1998.  That examination contained findings referable to the 
left ankle but did not contain examination findings referable 
to the right.  A current examination of the right ankle 
disability is necessary.  

Since the February 1998 examination, the veteran has 
undergone surgery for abscesses.  A current examination is 
necessary to determine the current severity of his 
disability.

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
service.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include records of the 
veteran's treatment at the Montgomery VA 
Medical Center and the Charity Hospital, 
New Orleans, Louisiana.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2))

2.  The veteran should be afforded an 
appropriate examination in order to 
determine whether he currently has 
hypertension related to service.  The 
examiner should review the claims folder 
prior to completing the examination 
report, and should note such review in 
the report.  The examiner should comment 
on the relationship, if any, between the 
elevated blood pressure reading reported 
in service, and current hypertension.  
The examiner should specifically express 
an opinion as to whether it is at least 
as likely as not that the current 
hypertension began in service, or is due 
to or the result of a disease or injury 
in service.

3.  The veteran should be afforded an 
appropriate examination to assess the 
residuals of right malleolus fracture.  
The examiner should report the ranges of 
motion in the right ankle in degrees.

The examiner should determine whether the 
right ankle disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should express an opinion as 
to whether any limitation of motion is 
mild, moderate, or marked.

The examiner should also comment on 
whether there is malunion of the os 
calcis or astragalus; and if present 
whether such malunion is manifested by 
moderate or marked deformity.

4.  The veteran should be afforded an 
appropriate examination to determine the 
current severity any residuals of 
Escherichia Coli, including scars.  The 
examiner should review the claims folder 
prior to completing the examination 
report, and should note such review in 
the report.

Thereafter, if the benefits sought remains denied, the case 
should be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

